UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2010 IDLE MEDIA, INC. (Exact name of Registrant as specified in charter) Nevada 333-156069 26-2818699 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 216 Centre Avenue Leesport, PA 19533 (Address, Including Zip Code of Principal Executive Offices) Registrant’s telephone number, including area code: (484) 671-2241 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On August 30, 2010, the Registrant entered into a General Conveyance,Transfer, Assignment And Bill Of Sale (the “Bill of Sale”) with Idle Media LLC (“LLC”), a Pennsylvania Limited Liability Corporation, a related-party entity, pursuant to which the Registrant acquired various Internet properties, including, but not limited to, various Uniform Resource Locators (“URLs”), source codes, domain names and other technologies and information necessary to operate the Internet Properties, (collectively the "Assets").In exchange for the Assets, the Registrant paid consideration of US$45,000, in cash, to LLC for the following websites: WEB PROPERTY CASH AMOUNT PAID Prison Block $ 40,000 Chixr.us Tweetvibe ITEM 9.01 EXHIBITS Exhibit Number Name and/or Identification of Exhibit 10 General Conveyance,Transfer, Assignment And Bill Of Sale 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IDLE MEDIA, INC. (Registrant) Signature Title Date /s/ Marcus Frasier President, CEO and Director September 3, 2010 Marcus Frasier /s/ Marcus Frasier Chief Financial Officer September 3, 2010 Marcus Frasier /s/ Marcus Frasier Chief Accounting Officer September 3, 2010 Marcus Frasier 3
